| iGOTHARD, Judge,
concurring with reasons.
It is with a heavy heart that I concur with the majority opinion. By affirming the granting of summary judgment in favor of State Farm, we are limiting the plaintiffs’ recovery to an action against J.P.M. personally, but I agree that the act of child sexual abuse is so egregious as to automatically toll the “inferred intent” rule. By inferring intent in such cases, we have provided plaintiffs with a sword; an unfortunate and inescapable result, however, is that the rule is then used as a shield by the insurer to preclude coverage under the intentional injury exclusion of its homeowner’s policy.